IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,001-03


                       EX PARTE SPENCER ASHBY SALE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W10-45686-Q(C) IN THE 204TH DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of indecency with a child and sentenced to eight years’

imprisonment. The Fifth Court of Appeals affirmed his conviction. Sale v. State, No. 05-16-00360-

CR (Tex. App.—Dallas Jun. 9, 2017) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. The record forwarded to this Court appears,

however, to be incomplete. The exhibits admitted into evidence at the habeas hearing and referenced

in the exhibits index of the reporter’s record from that hearing have not been forwarded to this Court.

       On May 27, 2021, this Court ordered the district clerk to supplement the record by either

forwarding to this Court the exhibits or certify in writing that the court reporter does not have the
                                                                                                    2

exhibits. The clerk was ordered to respond within thirty days from the date of the order but the clerk

has not responded to this Court’s order.

       We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with the exhibits admitted into evidence from the habeas hearing held on December

6, 2019. The trial court shall respond within thirty days from the date of this order. Any extensions

of time must be requested by the trial court and obtained from this Court.



Filed: June 8, 2022
Do not publish